                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  JORGE BERMUDEZ, et al.,                            Case No. 18-cv-04312-VC
                 Plaintiffs,
                                                     QUESTIONS FOR PRELIMINARY
           v.                                        APPROVAL HEARING
  SERVICE EMPLOYEES
  INTERNATIONAL UNION, LOCAL 521,
  et al.,
                 Defendants.

       The parties should be prepared to discuss the following issues at the preliminary approval

hearing (although other issues may be discussed as well):

       •   Do the potential commonality and typicality problems identified on page 5 of the

           motion prevent certifying a class for settlement purposes?

       •   The motion describes the predominant legal question in the case as whether the

           union’s conduct “violated the First Amendment” (p. 13), but the proposed class

           period appears to be based on the statute of limitations for the conversion and
           restitution claims (p. 7). Does this reflect a flaw in the composition of the class?

       •   Might union members who communicated an explicit intent to resign from the union

           have stronger claims than those who merely checked the “fair share fees” box on their

           forms? If so, should those class members who explicitly sought to resign be receiving

           a premium (a greater pro rata share of the fund)?

       •   Why was the potential total recovery for the class calculated using a list of “at least

           150 class members,” rather than all 183 class members?

       •   Does this case require notice to government officials under CAFA? See 28 U.S.C.
           § 1715; Procedural Guidance for Class Action Settlements (N.D. Cal.).

       •   Should class members be notified of the proposed settlement by email in addition to

           regular mail?



       IT IS SO ORDERED.



Dated: January 7, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge




                                               2
